               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

RODNEY DION READY                                                      PLAINTIFF

v.                                          CIVIL ACTION NO. 1:18-CV-282-JCG

DERRICK WELTON, et al.                                              DEFENDANTS

                               FINAL JUDGMENT

      In accordance with the Order Dismissing Plaintiff’s Complaint Due to

Plaintiff’s Failure to Prosecute and Abide by Orders of the Court, final judgment is

hereby entered pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Plaintiff’s claims

are DISMISSED WITHOUT PREJUDICE.

      SO ORDERED this the 3rd day of February, 2020.


                                       s/ John C. Gargiulo
                                       JOHN C. GARGIULO
                                       UNITED STATES MAGISTRATE JUDGE
